Citation Nr: 1806159	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  12-04 717	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a compensable disability rating for soft tissue sarcoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION


The Veteran, who is the appellant in this case, served on active duty from June 1969 to June 1971, including service in the Republic of Vietnam.  He also had subsequent National Guard service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Veteran testified at a June 2015 Board videoconference hearing before a Veterans Law Judge (VLJ).  A copy of the hearing transcript is associated with the claims file.  This appeal was previously remanded in October 2015 for additional development.

The VLJ who conducted the June 2015 hearing is no longer employed at the Board.  In a May 2017 letter, the Veteran was advised of this and given the opportunity to request a new hearing.  The Board indicated that if the Veteran did not respond to the letter, it would assume that he does not want another letter and proceed accordingly.  The Veteran did not respond to this letter and any request for an additional hearing is deemed withdrawn.


FINDING OF FACT

On June 6, 2017, prior to the promulgation of a decision in the appeal, the Board received written notification from the appellant requesting that the appeal be withdrawn.

CONCLUSION OF LAW

The criteria for withdrawal of the appellant's appeal seeking a compensable rating for soft tissue sarcoma have been met.  38 U.S.C. §§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant stated on June 6, 2017 that he wished to "drop" any pending appeals and claims, as he was satisfied with a combined 100 percent rating.  See June 2017 Statement In Support of Claim.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal seeking entitlement to a compensable rating for soft tissue sarcoma is dismissed.




		
S. B. MAYS
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


